Citation Nr: 0123591	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  96-31 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
Epstein-Barr syndrome, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from March 1981 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim of 
entitlement to an increased evaluation for service-connected 
Epstein-Barr syndrome, evaluated as 30 percent disabling.  
The veteran appealed, and in April 1999 and June 2000, the 
Board remanded the claim for additional development.    


FINDINGS OF FACT

The veteran's Epstein-Barr syndrome is productive of 
subjective reports of chronic fatigue, and muscle strength in 
the upper and lower extremities primarily 4/5 or greater, but 
not general muscular weakness with loss of weight and chronic 
anemia; or secondary pressure symptoms, such as marked 
dyspnea, edema with pains and weakness of extremity, or other 
evidence of severe impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected Epstein-Barr syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.117, Diagnostic Code 7709 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000) redefined 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)).  The appellant was notified in the 
RO's February 1996 decision that the evidence did not show 
that the criteria had been met for an increased rating for 
Epstein-Barr syndrome.  That is the key issue in this case, 
and the rating decision, as well as the statement of the case 
(SOC), and a supplemental statement of the case (SSOC), 
informed the veteran of the relevant criteria.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC and SSOC sent to the 
appellant informed her of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran has not referenced any obtainable evidence not of 
record that might aid her claim or that might be pertinent to 
the basis of the denial of this claim.  The RO has also 
obtained the veteran's service medical records, as well as 
records of post-service private medical treatment.  
Examinations covering the disability in issue were performed 
in November 1995 and August 1999.  Of particular note, in 
June 2000, the Board remanded the claim in order to schedule 
the veteran for another examination, and to attempt to obtain 
any additional relevant records of treatment.  However, the 
veteran had apparently moved without forwarding her current 
address to VA, and the RO's June 2000 letter requesting this 
information was returned as undeliverable.  Furthermore, the 
veteran failed to appear for examinations in December 2000 
and January 2001.  Internal correspondence from the RO, dated 
in July 2001, shows that the veteran's phone was not working.  
In a written brief presentation, received in August 2001, the 
veteran's representative stated that they had failed to 
locate the veteran.  In such a case, a veteran bears the 
burden of keeping VA apprised of his or her whereabouts, and 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As previously stated, in its February 2000 remand the Board 
requested that the veteran be afforded another examination, 
and that she be requested to identify all health care 
providers who have afforded her with treatment of her 
disorder.  However, the veteran failed to reply to the RO's 
June 2000 letter requesting this information, and she failed 
to appear for two scheduled examinations.  Her representative 
has stated that her whereabouts are unknown.  Accordingly, 
the Board finds that the RO has substantially complied with 
the Board's February 2000 remand.  See Dyment v. West, 13 
Vet. App. 141, 146-147 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

The veteran filed her claim in October 1995.  In February 
1996, the RO denied the claim, and the veteran has appealed.  
The veteran asserts that an increased rating is warranted for 
her Epstein-Barr syndrome.  A review of her written 
statements shows that he argues that she has severe fatigue, 
swollen lymph nodes, fever, edema, anemia, marked general 
weakness with significant weight loss.  She further argues 
that she cannot work due to her disability.  

Reports from the Colonial Mental Health and Mental 
Retardation Services (CMHCMRS), dated between 1993 and 1994, 
show that the veteran received treatment for psychiatric 
symptoms and substance abuse.  These reports show that the 
veteran was diagnosed with a number of physical disorders, to 
include a seizure disorder, asthma, chronic fatigue syndrome.  
A VA examination report, dated in August 1994, indicates that 
her disease was inactive, although Epstein-Barr was found in 
a biopsy of a neck gland.    

CMRCHS records, dated in 1995, show that the veteran received 
treatment for psychiatric symptoms (to include an Axis I 
diagnosis of schizoaffective disorder, depressive type), and 
polysubstance dependence.  During this time, her medication 
regime included Haldol, Cogentin, Ativan, Triavil and/or 
Lorazepam.  Her Axis III diagnoses included chronic fatigue 
syndrome, asthma, a recent hysterectomy, and a seizure 
disorder.  

VA outpatient treatment reports, dated in 1995, include a 
March 1995 report noting that the veteran presented with 
anorexia and depression.  One of these reports notes that she 
should see a psychiatrist regarding her weight loss and her 
request for psychiatric medications.  

A VA examination report, dated in November 1995, indicates 
that the veteran complained of swollen lymph glands, 
persistent fatigue, and that she was unable to work.  She 
stated that she was in good health between her attacks.  Her 
weight was 121 pounds.  On examination, there was no 
neurological deficit, there was cervical lymphoidectomy, 
nontender, with freely mobile glands.  The examiner stated 
that the veteran's disease was in remission, and that 
although EBV (Epstein-Barr virus) titers were elevated, and 
supportive of Epstein-Barr syndrome, these results were not 
diagnostic.  The examiner stated that the veteran's physical 
examination was unremarkable, and that the veteran's symptoms 
could be related to the medication she was using or also may 
be because of schizophrenia itself.   The examiner further 
noted that the veteran was taking Dilantin for her seizure 
disorder, and that chronic fatigue syndrome did not seem to 
be a likely diagnosis.  

CMRCHS records, dated between 1996 and 1997, show that the 
veteran received ongoing treatment for psychiatric symptoms, 
to include medications, as well as medications for her 
seizure disorder.  A report from a CMRCHS social worker, 
dated in September 1997, shows that the social worker stated 
that the veteran had an Axis I diagnosis of schizoaffective 
disorder, depressed type, the she was receiving case 
management, psychiatric consults, medication management, and 
nursing services, and that she was unable to sustain gainful 
employment.

VA outpatient treatment reports, dated in 1996, include an 
April 1996 report which notes complaints of left ankle 
swelling and what appears to be a 10-pound weight gain, with 
improved fatigue.  Another April 1996 report shows complaints 
of chronic fatigue syndrome and depression.  The examiner 
noted that the veteran had chronic Epstein-Barr infection, 
indication with antibodies positive, but that the virus 
itself seemed to be negative.  A May 1996 report shows that 
the veteran was taking medications for control of her seizure 
disorder, and her psychiatric symptoms.    

A report from Walter R. Wallingford, M.D., dated in August 
1999, shows that the veteran gave a medical history that 
included psychiatric symptoms, as well as a history of 
physical disorders that included Epstein-Barr virus, chronic 
fatigue syndrome, a seizure disorder, thyroid disease.  She 
complained of fatigue with an average daily activity below 50 
percent since 1981, and generalized aches and muscle 
weakness.  She stated that she could not hold a job, and that 
her last two jobs had ended after the first day.  She denied 
frequent infections.  The examiner noted that low grade fever 
was not documented in recent years, and that the lymph nodes 
had largely resolved dating from the late 1980's/early 
1990's.  The examiner further stated that weight gain has 
been documented.  There was no malignant neoplasm.  On this 
and prior exams, the examiner stated that the location of the 
disease was the left maxilla, and that prior to that it had 
been in all lymph node areas.  The veteran's height was 681/2 
inches, and her weight was 160 pounds.  A neurological 
examination showed muscle strength in the upper extremities 
between 4/5 and 5/5, with one finding of 3/5 for the abductor 
pollicis brevis, left.  Muscle strength in the lower 
extremities was between 4/5 and 5/5.   Deep tendon reflexes 
in the lower extremities were between 1/1 and 2/2.  A 
musculoskeletal examination revealed no swelling, heat or 
erythema at the elbows, wrists or hands.  The diagnostic 
studies were unremarkable.  The diagnoses were Epstein-Barr 
virus syndrome, minimal, and "chronic fatigue syndrome which 
appears to be as likely as not due to therapies at this 
time."  The "remarks" section noted "inflammatory joint 
disease which most probably represents sero-negative 
rheumatoid arthritis."  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran has been granted service connection for Epstein-
Barr syndrome, evaluated as 30 percent disabling under 38 
C.F.R. § 4.117, Diagnostic Code (DC) 7709.  Therein, a 30 
percent evaluation contemplates occasional low-grade fever, 
mild anemia, fatigability or pruritus.  The next higher 
evaluation of 60 percent requires general muscular weakness 
with loss of weight and chronic anemia; or secondary pressure 
symptoms, such as marked dyspnea, edema with pains and 
weakness of extremity, or other evidence of severe impairment 
of health.  Id.  

The Board finds that a 60 percent disability rating is not 
warranted under the facts of this case.  The most recent 
examination report shows that diagnostic studies were 
unremarkable, and that the examiner characterized the 
veteran's Epstein-Barr syndrome as "minimal."  The Board 
further notes that the veteran has continually complained of 
fatigue, and that she has received diagnoses of chronic 
fatigue syndrome.  Service connection is not currently in 
effect for this disorder, and at least one examiner has 
related this disorder to the veteran's medication regime for 
(nonservice-connected) psychiatric disorders.  However, the 
claims file does not currently contain any medical evidence 
by which the symptoms from chronic fatigue syndrome may be 
disassociated from the symptoms of her service-connected 
Epstein-Barr syndrome.  In such cases, 38 C.F.R. § 3.102 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  However, even with consideration of the 
veteran's symptoms of fatigue and weakness, a 60 percent 
rating is not warranted.  In this case, there is little or no 
evidence of chronic anemia, secondary pressure symptoms, such 
as marked dyspnea, edema with pains and weakness of 
extremity, or other evidence of severe impairment of health.  
In this regard, the findings pertaining to muscle strength 
(primarily 4/5 or greater in the upper and lower extremities) 
do not show general muscular weakness warranting a higher 
rating.  Although there is evidence of weight loss in 1995, 
this appears to have been related to psychiatric symptoms.  
Specifically, a March 1995 VA outpatient treatment report 
notes that the veteran presented with anorexia and 
depression.  In any event, subsequent reports show weigh 
gain, and on the most recent examination, the examiner stated 
that weight gain had been documented.  Her weight at that 
time was 160 pounds.  Therefore, a loss of weight due to 
Epstein-Barr syndrome is not shown.  Finally, to the extent 
that the veteran may not be able to work, this is not shown 
to be related to Epstein-Barr syndrome.  The evidence shows 
that she has a long history of treatment for (nonservice-
connected) schizoaffective disorder, to include therapy, and 
medications such as Haldol.  The September 1997 CMHCRS report 
indicates that she was unable to sustain gainful employment 
due to her psychiatric symptoms.  Accordingly, the evidence 
does not show that the criteria for a rating in excess of 30 
percent have been met under DC 7709.  

In view of all of the foregoing, the Board finds that the 
overall symptomatology and pathology of the veteran's 
Epstein-Barr syndrome is inconsistent with the presence of 
more than a 30 percent rating.  To that extent, the written 
testimony of the veteran as to an increased level of severity 
of the disability at issue is unsupported.  As such, a 
schedular evaluation in excess of 30 percent for Epstein-Barr 
syndrome is not for assignment.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for Epstein-Barr syndrome is 
denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

